Title: Enclosure: To Thomas Tillotson, [10 November 1782]
From: Tillotson, Thomas
To: 


[Albany, November 10, 1782]
List of Papers delivered by Alexander Hamilton to Thomas Tillotson Esquire relative to the office of Receiver of Taxes for the state of New York.

No.1General instructions from the Superintendant of Finance to the Receivers dated February 12th. 1782
2Letter from do. to Alexander Hamilton inclosing warrant on the Treasury for the amount of the 1st quarterly payment of the Quota of this state, with the receipts indorsed thereon to the 5th. of November inclusive letter dated April 15th. 1782
3farther instructions from the Superintendant to Alexander Hamilton dated as above.
4farther instructions dated May 15th 1782
5.Circular letter from the Superintendant to the Receivers dated July 12th. 1782 containing one to the respective states dated 25th. of July 1781.
6.do. do. dated 19th of July 1782
7.do. do… dated August 29th. 1782
8.Copy of a letter from the Superintendant to His Excellency the Governor dated December 11th 1781
9do. of do. to the Qr. Master General respecting forage dated Augt. 5. 1782

10–from the Superintendant to the Receivers dated 12th. of September 1782 with sundry inclosures referred to therein.
11Two circular letters from do. to do. inclosing a set of resolution of Congress of the 1st of October 82, the letters dated the 5th.
12Circular letter from do. to do.
13letter from Mr Banker state Treasurer dated August 5th. 1782 informing of what was to be expected from the state.

Tho: TillotsonReceiver for New-York
